DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 12/07/2021. As directed by the amendment: claims 1-4 have been cancelled, and claims 5-24 have been added. Thus, claims 5-24 are currently pending in this application.
Drawings
3. 	In light of Applicant’s Amendment of 12/07/2021, the objection to the drawings set forth in the Office Action of 09/07/2021, is hereby withdrawn.
Claim Objections
4.	In light of Applicant’s Amendment of 12/07/2021, the objection to claims 1-4 set forth in the Office Action of 09/07/2021, is hereby withdrawn.
5.	Claims 8-9 are objected to because of the following informalities:  
In claim 8, line 1, “the plurality of cutouts comprise slots” should be changed to 
– the plurality of cutouts comprises slots--.
In claim 9, line 1, “each slot comprises a thin portion and an oversized portion” should be changed to – each slot of the plurality of cutouts comprises a thin portion and an oversized portion--.
Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment of 12/07/2021, the rejection of claims 1-4 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 09/07/2021, is hereby withdrawn.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 does not add any features/elements to the scope of the claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 5-9 and 12-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lung-Fa et al. (hereinafter “Lung-Fa”) (Pub. No.: US 2009/0053059 A1) in view of Bina et al. (hereinafter “Bina”) (Pub. No.: US 2004/0196666 A1).
Regarding claims 5 and 12, Lung-Fa discloses a fan (ceiling fan 2, as seen in annotated Figure 2A), comprising: 
a plurality of fan blades (plurality of fan blades 25, as presented in annotated Figure 2A and Paragraphs [0025]- [0026]); 
a motor (as stated in Paragraph [0024], the stator 223 and the corresponding rotor 224 are the main components that make up the motor) for rotating the plurality of fan blades (the motor is inherently rotating the fan blades); 
a lighting module (lighting module LM that is having a plurality of lighting elements 26 and/or plurality of upper lighting elements 261 and/or a plurality of lower lighting elements 262, as discussed in Paragraph [0026] and depicted in annotated Figure 2A).

    PNG
    media_image1.png
    615
    787
    media_image1.png
    Greyscale

Particularly, Lung-Fa demonstrates the ceiling fan 2, wherein the housing 22 comprises a stationary portion 221 and a swivel portion 222. Lung -Fa, in Paragraph [0024], states: The stationary portion 221 is connected to a stator 223, which has a corresponding rotor 224 connected to the swivel portion 222. The stator 223 and the corresponding rotor 224 are the main components that make up a motor, and are powered by an electromagnetic force.
Especially, in Paragraph [0026], Lung-Fa further teaches: The stationary portion 221 may further comprise a plurality of upper lighting elements 261 on an upper side of the fan blade 25, and a plurality of lower lighting elements 262 on a lower side of the fan blade 25. The upper lighting element 261 and the lower lighting element 262 are preferably LEDs, but may also be LEDs, light bulbs, or a combination thereof. The LED may be a red-light LED, a green-light LED, a blue-light LED, a white-light LED, or a combination thereof. An external side of the upper lighting element 261 may further include an upper translucent cover 226, and an external side of the lower lighting element 262 may further include a lower translucent cover 227, so that light may be passed through the upper lighting element 261 and the lower lighting element 262. 
Then, in Abstract, Lung-Fa expressly states that “a plurality of lighting elements are disposed on the blade stand of the swivel portion, which are electrically connected to a first circuit via the second circuit.”
In fact, disclosing these lighting elements 26 & 262 &261 and lower translucent cover 227, Lung-Fa specifically teaches a lighting module LM having a plurality of light emitting diodes (LED).
Specifically, Lung-Fa’s fan system utilizes positional relationships of the lighting module LM and a fan stand 2221 and a turret, which is defined by the stationary axis 2231 while is extending through the stator 223. As best seen in annotated Figure 2A, this shaft is extending through the motor components. Accordingly, the Examiner must assert that the Lung-Fa’s motor is certainly configured such that a stator 223 having an opening and the stationary axis 2231 which is designated as the turret  being positioned in the opening, as instantly claimed. 
Although Lung-Fa discloses the majority of Applicant’s claimed elements, he is silent as to the fact that turret is being adapted to form a bayonet mount. 
Nonetheless, the use of a bayonet connection in lighting assemblies is notoriously well-known in the art, as taught by Bina.
Bina in the same field of endeavor teaches a light pipe fixture, wherein a receiver assembly has a generally tubular coupling for receiving therewithin the bayonet assembly coupling at adjustable levels of penetration of the bayonet assembly coupling within the receiver assembly coupling (see Abstract). 
Bina, in Paragraphs [0038]& [0039], successfully performs as how: The foregoing lock-in adjustment location ability of the bayonet & receiver assembly arrangement is made possible by appropriate contouring of the confronting surfaces of the bayonet assembly 10 and receiver assembly 12. With reference to FIG. 5, bayonet assembly 10 uses an axial stop ledge 32 and circumferential lock flange 34 that extend radially outwards from a substantially cylindrical surface 36, which is a surface that radially bears against cooperating surfaces of receiver assembly 12. Axial stop ledge 32 is axially aligned with lock flange 32. The additional geometric structures on the bayonet assembly (e.g., 37) allow for clearance for different beam-spread positions and may also block contaminants, as described below. At this point, it should be noted that the described radially outwardly facing surface of bayonet assembly 10 forms a pattern from about 180 degrees about a longitudinal axis 38 of the assembly, which pattern repeats for the other approximately 180 degrees about such longitudinal axis. This same approximately 180-degree repeating of patterns applies also to receiver assembly 12. 
 However, most importantly in Bina is his idea of utilizing the bayonet assembly and cooperating receiver assembly, which holds a lens. 
Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a bayonet assembly, as taught by Bina, with the ceiling fan of Lung-Fa, in order to simplify and improve the assembly/disassembly process and thereby maximizing the production efficiency.
Regarding claims 6-9,Lung-Fa and Bina substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0010], Bina explicitly teaches: The fixture comprises a bayonet assembly having a generally tubular coupling for receiving a light-dispensing end of a light pipe, and a receiver assembly. The receiver assembly has a generally tubular coupling for receiving therewithin the bayonet assembly coupling at adjustable levels of penetration of the bayonet assembly coupling within the receiver assembly coupling. The receiver assembly further comprises an optical lens and a hollow portion for focusing a light beam from the end of the light pipe through the lens.  

    PNG
    media_image2.png
    334
    547
    media_image2.png
    Greyscale

Most importantly, however, is the specific structure of Bina’s bayonet assembly that certainly comprises a hollow cylinder while including multiple L-shaped positioning slots and/or plurality of cutouts, wherein each slot comprises a thin portion and an oversized portion, as instantly claimed.
As such, according to the combination, one skilled in the art would surely recognize that the turret would be further comprising a plurality of cutouts for receiving tabs associated with the lighting module and/or the turret would be further comprising a hollow cylinder including the plurality of cutouts, wherein the plurality of cutouts would be further comprising slots and/or each slot would be further comprising a thin portion and an oversized portion, as instantly claimed.
Regarding claims 13-14, Lung-Fa and Bina substantially disclose the fan, as claimed and detailed above. Additionally, with reference to annotated Figure 2A below, Lung-Fa specifically teaches that an external side of the lower lighting element 262 including a lower translucent cover 227, so that light may be passed through the upper lighting element 261 and the lower lighting element 262 (see Paragraph [0026]). 
With reference to annotated Figure 2A again, Lung-Fa evidently demonstrates as how the lower translucent cover 227 comprising an annular plate-shaped portion AP227.  As such, according to the combination, one skilled in the art would have been reasonably appraised that the cover 227 being adapted to be further inserted vertically and rotated to lock into position in the turret while including an annular plate, as instantly claimed. 

    PNG
    media_image3.png
    599
    812
    media_image3.png
    Greyscale

Regarding claim 18, Lung-Fa discloses a fan (ceiling fan 2, as seen in annotated Figure 2A), comprising: 
a plurality of fan blades (plurality of fan blades 25, as presented in annotated Figure 2A and Paragraphs [0025]- [0026]); 
a motor (as stated in Paragraph [0024], the stator 223 and the corresponding rotor 224 are the main components that make up the motor) for rotating the plurality of fan blades (the motor is inherently rotating the fan blades).
a lighting module (lighting module LM that is having a plurality of lighting elements 26 and/or plurality of upper lighting elements 261 and/or a plurality of lower lighting elements 262, as discussed in Paragraph [0026] and depicted in annotated Figure 2A).


    PNG
    media_image1.png
    615
    787
    media_image1.png
    Greyscale

Particularly, Lung-Fa demonstrates the ceiling fan 2, wherein the housing 22 comprises a stationary portion 221 and a swivel portion 222. Lung -Fa, in Paragraph [0024], states: The stationary portion 221 is connected to a stator 223, which has a corresponding rotor 224 connected to the swivel portion 222. The stator 223 and the corresponding rotor 224 are the main components that make up a motor, and are powered by an electromagnetic force.
Especially, in Paragraph [0026], Lung-Fa further teaches: The stationary portion 221 may further comprise a plurality of upper lighting elements 261 on an upper side of the fan blade 25, and a plurality of lower lighting elements 262 on a lower side of the fan blade 25. The upper lighting element 261 and the lower lighting element 262 are preferably LEDs, but may also be LEDs, light bulbs, or a combination thereof. The LED may be a red-light LED, a green-light LED, a blue-light LED, a white-light LED, or a combination thereof. An external side of the upper lighting element 261 may further include an upper translucent cover 226, and an external side of the lower lighting element 262 may further include a lower translucent cover 227, so that light may be passed through the upper lighting element 261 and the lower lighting element 262. 
Then, in Abstract, Lung-Fa expressly states that “a plurality of lighting elements are disposed on the blade stand of the swivel portion, which are electrically connected to a first circuit via the second circuit.” In fact, disclosing these lighting elements 26 & 262 &261 and lower translucent cover 227, Lung-Fa specifically teaches a lighting module LM having a plurality of light emitting diodes (LED).
Specifically, Lung-Fa’s fan system utilizes positional relationships of the lighting module LM and a fan stand 2221 and a turret, which is defined by the stationary axis 2231 while is extending through the stator 223. As best seen in annotated Figure 2A, this shaft is extending through the motor components. Accordingly, the Examiner must assert that the Lung-Fa’s motor is certainly configured such that a stator 223 having an opening and the stationary axis 2231 which is designated as the turret  being positioned in the opening, as instantly claimed. 
Although Lung-Fa discloses the majority of Applicant’s claimed elements, he does not explicitly disclose that the turret is being adapted to form a bayonet mount and the lighting module including tabs. 
Nonetheless, the use of a bayonet connection in lighting assemblies is notoriously well-known in the art, as taught by Bina. Bina in the same field of endeavor teaches a light pipe fixture, wherein a receiver assembly has a generally tubular coupling for receiving therewithin the bayonet assembly coupling at adjustable levels of penetration of the bayonet assembly coupling within the receiver assembly coupling (see Abstract). 
Bina, in Paragraphs [0038]& [0039], successfully performs as how: The foregoing lock-in adjustment location ability of the bayonet & receiver assembly arrangement is made possible by appropriate contouring of the confronting surfaces of the bayonet assembly 10 and receiver assembly 12. With reference to FIG. 5, bayonet assembly 10 uses an axial stop ledge 32 and circumferential lock flange 34 that extend radially outwards from a substantially cylindrical surface 36, which is a surface that radially bears against cooperating surfaces of receiver assembly 12. Axial stop ledge 32 is axially aligned with lock flange 32. The additional geometric structures on the bayonet assembly (e.g., 37) allow for clearance for different beam-spread positions and may also block contaminants, as described below. At this point, it should be noted that the described radially outwardly facing surface of bayonet assembly 10 forms a pattern from about 180 degrees about a longitudinal axis 38 of the assembly, which pattern repeats for the other approximately 180 degrees about such longitudinal axis. This same approximately 180-degree repeating of patterns applies also to receiver assembly 12. 
Further, Bina, in Paragraphs [0061] &[0062], then goes on to describe how: FIG. 12a shows a beauty ring 120 affixed to receiver assembly 12 tightly; that is, without clearance required for a typical optional filter of about 4 mm thickness. Ring 120 has a pair of similar, axially extending first and second latches 130a and 130b (behind assembly 12). As shown best in FIG. 12b, the lower end of receiver assembly 12 has similar first and second recesses 136a and 136b (behind assembly 12) for receiving first and second latches 130a and 130b. As shown in FIG. 12b, recess 136a has a central path 137a extending axially, and first and second paths 137b and 137c extending in opposite circumferential directions from the central path at respectively different axial positions. The entranceways to first and second paths 137b and 137c have respective cam lock ramps 138 and 139, for locking beauty ring 120 onto receiver assembly 12.  As shown in FIGS. 12a and 12b, with latch 130a received in path 137c, beauty ring 120 fits close to receiver assembly 12. 

    PNG
    media_image4.png
    514
    557
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    334
    432
    media_image5.png
    Greyscale


However, most importantly in Bina is his idea of utilizing the bayonet assembly and cooperating receiver assembly, which holds a lens. 
Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a bayonet assembly, as taught by Bina, with the ceiling fan of Lung-Fa, in order to simplify and improve the assembly/disassembly process and thereby maximizing the production efficiency.
Thus modified, one skilled in the art would have been reasonably appraised that the lighting module would be further including tabs and/or a turret would be further including slots for receiving the tabs of the lighting module to form a bayonet mount, as instantly claimed.
 Regarding claims 15-17 and 19-20, Lung-Fa and Bina substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0025], Lung-Fa specifically teaches: a plurality of lighting elements 26 are circularly disposed on the stationary portion 221 of the housing 22 at the inside of the fan stand 2221 and connected to the first circuit. When the fan blade 25 starts to rotate, the plurality of lighting elements 26 located inside the fan blade 25 emit light due to electric connections of the first circuit, and thus light is guided and emitted via the light guiding means 252 of the fan blade 25.
Further, as best seen immediately below, Lung-Fa evidently illustrates as how the lighting module LM comprises a plurality of LEDs mounted on a circuit substrate or on a ring and/or how the lighting module LM, including one or more LED, further comprising a mounting plate for mounting a ring for supporting the one or more LEDs and a lens, as instantly claimed.
In this disclosure, Lung-Fa further discloses: At least one fan blade has light guiding means, an optic fiber for receiving light transmitted from a light generator and is circularly disposed in the stationary portion of the housing at the inside of the fan stand. The optic fiber has a suitable number of notches disposed thereon for achieving the effect of translucence. When the fan blade starts to rotate, light from the optic fiber is guided via the light guiding means of the fan blade and emitted (see Abstract).

    PNG
    media_image6.png
    417
    718
    media_image6.png
    Greyscale

More specifically, in Paragraph [0026], Lung-Fa details: The stationary portion 221 may further comprise a plurality of upper lighting elements 261 on an upper side of the fan blade 25, and a plurality of lower lighting elements 262 on a lower side of the fan blade 25. The upper lighting element 261 and the lower lighting element 262 are preferably LEDs, but may also be LEDs, light bulbs, or a combination thereof. The LED may be a red-light LED, a green-light LED, a blue-light LED, a white-light LED, or a combination thereof. An external side of the upper lighting element 261 may further include an upper translucent cover 226, and an external side of the lower lighting element 262 may further include a lower translucent cover 227, so that light may be passed through the upper lighting element 261 and the lower lighting element 262.



    PNG
    media_image7.png
    640
    728
    media_image7.png
    Greyscale

Most importantly, however, is the specific arrangement of the LEDs that are clearly arranged on a ring R26. As best seen immediately above, Lung-Fa evidently illustrates as how the lighting module LM comprises a plurality of LEDs mounted on a circuit substrate that is defined by a circular ring and/or how the lighting module LM, which is including one or more LED, further comprising a mounting plate MP for mounting a ring for supporting the one or more LEDs and a lens, as instantly claimed.
As such, according to the combination, one skilled in the art would surely recognize that the lighting module comprising a plurality of LEDs mounted on a circuit substrate and/or a mounting plate for mounting a ring for supporting the one or more LEDs and a lens, as instantly claimed. 
Regarding claim 21-24, Lung-Fa discloses a fan (ceiling fan 2, as seen in annotated Figure 2A), comprising: 
a plurality of fan blades (plurality of fan blades 25, as presented in annotated Figure 2A and Paragraphs [0025]- [0026]); 
a motor (as stated in Paragraph [0024], the stator 223 and the corresponding rotor 224 are the main components that make up the motor) for rotating the plurality of fan blades (the motor is inherently rotating the fan blades); 
a lighting module (lighting module LM that is having a plurality of lighting elements 26 and/or plurality of upper lighting elements 261 and/or a plurality of lower lighting elements 262, as discussed in Paragraph [0026] and depicted in annotated Figure 2A).
Particularly, Lung-Fa demonstrates the ceiling fan 2, wherein the housing 22 comprises a stationary portion 221 and a swivel portion 222. Lung -Fa, in Paragraph [0024], states: The stationary portion 221 is connected to a stator 223, which has a corresponding rotor 224 connected to the swivel portion 222. The stator 223 and the corresponding rotor 224 are the main components that make up a motor, and are powered by an electromagnetic force.
Especially, in Paragraph [0026], Lung-Fa further teaches: The stationary portion 221 may further comprise a plurality of upper lighting elements 261 on an upper side of the fan blade 25, and a plurality of lower lighting elements 262 on a lower side of the fan blade 25. The upper lighting element 261 and the lower lighting element 262 are preferably LEDs, but may also be LEDs, light bulbs, or a combination thereof. The LED may be a red-light LED, a green-light LED, a blue-light LED, a white-light LED, or a combination thereof. An external side of the upper lighting element 261 may further include an upper translucent cover 226, and an external side of the lower lighting element 262 may further include a lower translucent cover 227, so that light may be passed through the upper lighting element 261 and the lower lighting element 262. 

    PNG
    media_image7.png
    640
    728
    media_image7.png
    Greyscale

Then, in Abstract, Lung-Fa expressly states that “a plurality of lighting elements are disposed on the blade stand of the swivel portion, which are electrically connected to a first circuit via the second circuit.”
In fact, disclosing these lighting elements 26 & 262 &261 and lower translucent cover 227, Lung-Fa specifically teaches a lighting module LM having a plurality of light emitting diodes (LED).
Specifically, Lung-Fa’s fan system utilizes positional relationships of the lighting module LM and a fan stand 2221 and a turret, which is defined by the stationary axis 2231 while is extending through the stator 223. As best seen in annotated Figure 2A, this shaft is extending through the motor components.
Most importantly, however, is the specific arrangement of the LEDs that are clearly arranged on a ring R26. As best seen immediately above, Lung-Fa evidently illustrates as how the lighting module LM comprises a plurality of LEDs mounted on a circuit substrate that is defined by a circular ring and/or how the lighting module LM comprising a ring for supporting the one or more LEDs and a lens, as instantly claimed.
Most importantly, however, is the specific arrangement of the LEDs that are clearly arranged on a ring R26. As best seen immediately above, Lung-Fa evidently illustrates as how the lighting module LM comprises a plurality of LEDs mounted on a circuit substrate that is defined by a circular ring and/or how the lighting module LM, which is including one or more LED, further comprising a mounting plate MP for mounting a ring for supporting the one or more LEDs and a lens, as instantly claimed.
Although Lung-Fa discloses the majority of Applicant’s claimed elements, he does not explicitly disclose that the turret is being adapted to form a bayonet mount and the lighting module including tabs. 
Nonetheless, the use of a bayonet connection in lighting assemblies is notoriously well-known in the art, as taught by Bina. Bina in the same field of endeavor teaches a light pipe fixture, wherein a receiver assembly has a generally tubular coupling for receiving therewithin the bayonet assembly coupling at adjustable levels of penetration of the bayonet assembly coupling within the receiver assembly coupling (see Abstract). 
Bina, in Paragraphs [0038]& [0039], successfully performs as how: The foregoing lock-in adjustment location ability of the bayonet & receiver assembly arrangement is made possible by appropriate contouring of the confronting surfaces of the bayonet assembly 10 and receiver assembly 12. With reference to FIG. 5, bayonet assembly 10 uses an axial stop ledge 32 and circumferential lock flange 34 that extend radially outwards from a substantially cylindrical surface 36, which is a surface that radially bears against cooperating surfaces of receiver assembly 12. Axial stop ledge 32 is axially aligned with lock flange 32. The additional geometric structures on the bayonet assembly (e.g., 37) allow for clearance for different beam-spread positions and may also block contaminants, as described below. At this point, it should be noted that the described radially outwardly facing surface of bayonet assembly 10 forms a pattern from about 180 degrees about a longitudinal axis 38 of the assembly, which pattern repeats for the other approximately 180 degrees about such longitudinal axis. This same approximately 180-degree repeating of patterns applies also to receiver assembly 12. 
Further, Bina, in Paragraphs [0061] &[0062], then goes on to describe how: FIG. 12a shows a beauty ring 120 affixed to receiver assembly 12 tightly; that is, without clearance required for a typical optional filter of about 4 mm thickness. Ring 120 has a pair of similar, axially extending first and second latches 130a and 130b (behind assembly 12). As shown best in FIG. 12b, the lower end of receiver assembly 12 has similar first and second recesses 136a and 136b (behind assembly 12) for receiving first and second latches 130a and 130b. As shown in FIG. 12b, recess 136a has a central path 137a extending axially, and first and second paths 137b and 137c extending in opposite circumferential directions from the central path at respectively different axial positions. The entranceways to first and second paths 137b and 137c have respective cam lock ramps 138 and 139, for locking beauty ring 120 onto receiver assembly 12.  As shown in FIGS. 12a and 12b, with latch 130a received in path 137c, beauty ring 120 fits close to receiver assembly 12. 

    PNG
    media_image4.png
    514
    557
    media_image4.png
    Greyscale


    PNG
    media_image8.png
    334
    547
    media_image8.png
    Greyscale

However, most importantly in Bina is his idea of utilizing the bayonet assembly and cooperating receiver assembly, which holds a lens. 
Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to combine the teaching of using a bayonet assembly, as taught by Bina, with the ceiling fan of Lung-Fa, in order to simplify and improve the assembly/disassembly process and thereby maximizing the production efficiency.
Thus modified, one skilled in the art would have been reasonably appraised that the lighting module would be further including tabs and/or the turret would be further including slots for engaging the tabs to form the bayonet mount, as instantly claimed.

12.	Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lung-Fa in view of Bina, and further in view of Diehl et al. (hereinafter “Diehl”) (Pub. No.: US 2003/0146671 A1).
Regarding claim 10, Lung-Fa and Bina, substantially disclose the fan, as claimed and detailed above. Additionally, in Abstract, Lung-Fa expressly states that: The ceiling fan of the invention is characterized in that: at least a fan blade has light guiding means, and a plurality of lighting elements are disposed on the blade stand of the swivel portion, which are electrically connected to a first circuit via the second circuit.
However, the combination of Lung-Fa and Bina does not explicitly disclose specifics regarding a printed circuit board assembly (PCBA).  
Nonetheless, the use of printed circuit board assembly (PCBA) in a ceiling fan assembly is notoriously well-known in the art, as taught by Diehl. Diehl in the same field of endeavor teaches another motor assembly, which is used to operate a fan assembly. 

    PNG
    media_image9.png
    457
    735
    media_image9.png
    Greyscale

Notably, in Paragraph [0009], Diehl teaches that the motor assembly having a rotor assembly coupled with a stator assembly which is partially encapsulated by a covering layer, the covering layer having at least one post extending therefrom that is mountable to the control circuit board. 
Essentially, Diehl’s stator assembly is certainly designed such that a raised turret RT is being integrally moulded within the moulded stator frame. Most importantly, however, is the specific structure of Diehl’s motor assembly, which clearly comprises the control circuit board within the housing. 
Likewise, as shown in annotated Figure 7 below, Diehl evidently illustrates as how the motor assembly 120 includes the control circuit board 126 which is being mounted relative to the moulded stator frame. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made, to have utilized the stator assembly and a printed circuit board assembly, as taught by Diehl, in the Lung-Fa/ Bina ceiling fan, in order to provide an insulated stator assembly which has improved electrical performance properties and reliability, as motivated Diehl in Paragraph [0006]. 

    PNG
    media_image10.png
    618
    624
    media_image10.png
    Greyscale

Thus modified, one skilled in the art would have been reasonably appraised that the turret, as disclosed by Lung-Fa/Bina, would be further directly and/or indirectly providing a housing for a printed circuit board assembly (PCBA), as instantly claimed.  

13.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lung-Fa in view of Bina, and further in view of Diehl, and further in view of Bryde et al. (hereinafter “Bryde”) (Patent No.: US 5,909,087).
Regarding claim 11, Lung-Fa, Bina, and Diehl substantially disclose the fan, as claimed and detailed above. However, the combination of Lung-Fa, Bina, and Diehl is still silent as to the fact that the PCBA comprising an infra-red receiver.

    PNG
    media_image11.png
    524
    684
    media_image11.png
    Greyscale

Nevertheless, as depicted immediately above, Bryde successfully exhibits as how: the control unit 10 embodies a power control and infra-red receiver circuit 100 shown in FIG. 10, for controlling one or more electrical devices. The control unit 10 is designed to control the electric power delivered to at least one electrical device (column 7 lines 40-50). 
Further, in column 7 lines 52-56, Bryde specifies: that the electrical device could be a fan, a motor, a relay, etc. In addition, the type of lamp 114 controlled is not limited to an incandescent lamp but could be a low voltage incandescent lamp, a fluorescent lamp, or other type of lamp. 
Consequently, it would have been obvious to one having ordinary skill in the art at the time the claimed invention to combine the teaching of using an infra-red receiver, as taught by Bryde, to the Lung-Fa/Bina/ Diehl printed board, as part of an obvious combination of known prior art structures, in this case the use of an infra-red receiver to achieve predictable results, in this case, to control an airflow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised to further provide the infra-red receiver at the PCBA, as instantly claimed.

Response to Arguments
14. 	Applicant's arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the combination of references being used
in the current rejection. Further, the Examiner notes that the claims 1-4 have been canceled and new claims 5-24 have been added, and it does result in a new issue, for the reasons set forth above. The reasoning and rationale for this findings is believed to be clearly articulated in the rejection above.




Conclusion
15.	Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


/L.P/Examiner, Art Unit 3746